DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/1/2020 have been fully considered but they are not persuasive. Applicant’s arguments relate to the amendments, for which new references or a different interpretation of the references is/are now being applied, and thus the arguments no longer apply to the current rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-3, 8, 9, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being taught by Creveling (US Patent 2577741).
Regarding claim 1, Creveling teaches a chest (Figure 1, Figure 2 as shown) configured to transition between an open position (Figure 6) and a closed position (Figure 2), the chest including an enclosure (Figure 4; 41) configured to store a foldable mattress supported by a 
Regarding claim 2, Creveling teaches the top panel includes legs extending in a direction perpendicular to a top surface of the top panel such that the top surface and the legs are liftable as one unitary piece off of the chest (Figure 5; 21).
Regarding claim 3, Creveling teaches the legs of the top panel are configured to support the lower portion of the sleeping platform (Figure 6; 21).
Regarding claim 8, Creveling teaches the foldable mattress, the foldable mattress configured to transition between a folded position and an unfolded position based on whether the chest is in the closed position and the open position, respectively (Figure 4 and Figure 6; 41).
Regarding claim 9, Creveling teaches the foldable mattress is in the folded position when stored in the enclosure (Figure 4; 41), and the foldable mattress is in the unfolded position when the foldable mattress is supported by the sleeping platform (Figure 6; 41).
Regarding claim 18, Creveling teaches a back panel (Figure 2; 29) connected to the side panels such that the back panel is parallel to the front panel when the chest is in the closed position (Figure 2; 29 and 30 are parallel).
Regarding claim 19, Creveling teaches the back panel is a headboard when the chest is in the open position (Figure 5; 29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creveling (US Patent 2577741) in view of Youngstrom (US Patent 8943624).
Regarding claim 16, Creveling does not teach at least one lift tray attached to one or more of the side panels and extending away from the chest, the at least one lift tray configured to support items placed thereon. Youngstrom teaches at least one lift tray attached to one or more of the side panels and extending away from the chest, the at least one lift tray configured to support items placed thereon (Figure 2; 32). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the side panels of Creveling to include holding trays as in Youngstrom in order to allow the user to place items in easy reach of the bed.
Regarding claim 17, Creveling does not teach the at least one lift tray includes a pair of lift trays each attached to a respective one of the sides panels. Youngstrom teaches the at least one lift tray includes a pair of lift trays each attached to a respective one of the sides panels (Figure 6 shows the drawers and panels may be on both sides of the bed). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the side panels of .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eschenbruecher (US Patent 981402) in view of Whitford (US Patent Application Publication 20100043142).
Regarding claim 20, Eschenbruecher teaches a chest (Figure 1; as shown) configured to transition between an open position (Figure 2) and a closed position (Figure 1), the chest including an enclosure (Figure 8; at 20) configured to store a foldable mattress (Figure 9, 20) supported by a sleeping platform when the foldable mattress is in an unfolded state, the chest comprising: a top panel (Figure 1; 4), a front panel (Figure 1, 3), and side panels (Figure 1; at 3), the top panel configured to form a lower portion of the sleeping platform (Figure 2; as shown); and a folding slat deck (Figure 2; 16) within the enclosure, the folding slat deck configured to transition between an unfolded state (Figure 2; 16) in which the folded slat deck is horizontally oriented and a folded state (Figure 7; 16) in which the folded slat deck is vertically oriented such that the folding slat deck forms an upper portion of the sleeping platform when the folding slat deck is horizontally oriented in the unfolded state (Figure 4; 16) and combines the top portion and the bottom portion of the enclosure into a storage space for the foldable mattress when the folding slat deck is  vertically oriented in the folded state (Figure 7; the top and bottom portions form a box with a single useable area where the mattress 20 is located). Eschenbruecher does not teach the deck is made of slats. Whitford teaches deck panels made of slats (Figure 1, 50). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the deck panels of Eschenbruecher to be made of slats as in Whitford in order to reduce the needed materials while maintaining strength in the support.


Allowable Subject Matter
s 4-7 and 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MORGAN J MCCLURE/Examiner, Art Unit 3673                                                                                                                                                                                                        

/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        1/13/2021